                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LARRY RICHARDS,                                Case No. 18-cv-03097-SI
                                   8                    Plaintiff,
                                                                                        JUDGMENT
                                   9             v.

                                  10     ROBERT SWANN MUELLER, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          The Court has dismissed this case without prejudice. Judgment is hereby entered against

                                  14   plaintiff and in favor of defendants.

                                  15

                                  16          IT IS SO ORDERED AND ADJUDGED.

                                  17

                                  18   Dated: October 30, 2018                   ______________________________________
                                                                                   SUSAN ILLSTON
                                  19                                               United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
